Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/24, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
	Amended drawings and specification filed 10/29/2020 result in the drawing objection and 35 USC 112(a) and 35 USC 112(b) rejections to be withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed.
The most pertinent prior art is Kathen US 5824909. This prior art teaches the claim limitations except for the limitation “wherein the retaining element is shaped as a ring including the base area portion circumscribed by an outer area portion bent-over with respect thereto and fitted over the end face of the process connector facing the medium, wherein the retaining element is in a material-bonded and/or form-fit manner connected to the process connector exclusively in the bent-over outer area portion.” As seen in Kathen, the retaining element is bent over at the pressure measuring cell and not at that the process connector. Applicant has provided criticality for this design feature in [0039]. There is no evidence within the prior art that anticipates nor renders obvious the limitation of “wherein the retaining element is in a material-bonded and/or form-fit manner connected to the process connector exclusively in the bent-over outer area portion.” Since criticality for this design feature has been provided, this in combination with arguments filed on 10/29/2020 and 3/24/2021 distinguish claims 1-10 from the prior art on record, therefore claims 1-10 are in a condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863